Case 4:20-cv-03079 Document 12 Filed on 10/30/20 in TXSD Page 1 of 7
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                October 30, 2020
                                                               David J. Bradley, Clerk
Case 4:20-cv-03079 Document 12 Filed on 10/30/20 in TXSD Page 2 of 7
Case 4:20-cv-03079 Document 12 Filed on 10/30/20 in TXSD Page 3 of 7
Case 4:20-cv-03079 Document 12 Filed on 10/30/20 in TXSD Page 4 of 7
Case 4:20-cv-03079 Document 12 Filed on 10/30/20 in TXSD Page 5 of 7
Case 4:20-cv-03079 Document 12 Filed on 10/30/20 in TXSD Page 6 of 7
Case 4:20-cv-03079 Document 12 Filed on 10/30/20 in TXSD Page 7 of 7
